May 15, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
 AUSTIN INDUSTRIAL SERVICES, LP AND BRITISH AMERICAN INSURANCE
                       COMPANY, Appellants

NO. 14-10-00860-CV                        V.

                  PASADENA REFINING SYSTEM, INC., Appellee
                                ____________________
       This cause, an appeal from the judgment in favor of appellee, Pasadena Refining
System, Inc., signed June 1, 2010, was heard on the transcript of the record. We have
inspected the record and find the trial court erred by awarding contractual contribution to
Pasadena Refining System, Inc. We therefore order that the portion of the judgment that
awarded contractual contribution to Pasadena Refining System, Inc. is REVERSED and
judgment RENDERED that Pasadena Refining System, Inc. take nothing on its claim
against Austin Industrial Services, LP for contractual contribution.
       We further REFORM the judgment to delete the trial court’s finding that
Pasadena Refining System, Inc. nonsuited, without prejudice, its claims against British
American Insurance Company for breach of contract and breach of the duty of good faith
and fair dealing, and RENDER judgment that Pasadena Refining System, Inc. take
nothing on its claims against British American Insurance Company for breach of contract
and breach of the duty of good faith and fair dealing.
       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.
       We order the parties to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.